Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. This action is responsive to the application filed on December 6, 2021.

2. Claims 1-20 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims 1, 16, and 19 are not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “sending, to a second user device, an authorization to enable the second user device to conduct a second portion of the dialogue sequence; receiving, without requesting second code from the first user device, the second code from the first user device that supplements first code associated with at least one provider application to produce first updated code, wherein the first updated code adapts the at least one provider application to be able to facilitate the dialogue sequence between the first user device and the second user device, wherein: the second code comprises information that must be translated before it can be executed on a computer processor, and the first updated code adapts the at least one provider application during continuous operation; determining that the second user device satisfies one or more criteria associated with the dialogue sequence; and sending, without receiving a request for third code from the second user device, the third code to the second user device that facilitates the second portion of the dialogue sequence, wherein the third code comprises information that must be translated before it can be executed on a computer processor of the second user device,” which are not found in the prior art of record.
Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.


Double Patenting Rejection
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131 (c). A registered attorney or agent of record may sign a terminal disclaimer.

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-l.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 10,387,140. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are just broader versions of the patent claims. For example:


US Patent 10,387,140
Present Application
1. A method of conducting a dialogue sequence between a terminal machine and a service provider machine, the method comprising: displaying a first prompt on a terminal display of the terminal machine by running a terminal application, the terminal application comprising first computer-executable instructions and first code that conduct the terminal machine's portion of the dialogue sequence between the terminal machine and the service provider machine; receiving entry of first data at the first prompt; communicating information associated with the first data from the terminal machine to a provider application at the service provider machine, the provider application comprising second computer-executable instructions and second code that conduct the service provider machine's portion of the dialogue sequence, and wherein the provider application is capable of sending an authorization code to the terminal machine; storing at least a portion of the information associated with the first data in memory for analysis; and receiving, at the terminal machine, third code that modifies at least a portion of the first code to produce first updated code, wherein the first updated code adapts the terminal application to conduct a modified dialogue sequence with the service provider machine, wherein: receiving the third code is performed in response to the terminal machine satisfying a trigger condition; the third code is received from an update server machine that is separate and distinct from the terminal machine and the service provider machine; the terminal machine and the service provider machine include different types of processors, whereby the first computer-executable instructions are not able to be executed on the service provider machine and the second computer-executable instructions are not able to be executed on the terminal machine; the first and second computer-executable instructions are fully compiled; and the terminal machine is distinct from the service provider machine.

4. The method of claim 3, wherein receiving the third code is performed without user input.
1. A method of conducting a dialogue sequence between at least two user devices using one or more provider applications that facilitates a dialogue sequence between the at least two user devices, wherein each provider application comprises (i) computer-executable instructions that are executable on a computer processor and (ii) code comprising information that must be translated before it can be executed on the computer processor, the method comprising: sending, to a first user device, an authorization to enable the first user device to conduct a first portion of a dialogue sequence; sending, to a second user device, an authorization to enable the second user device to conduct a second portion of the dialogue sequence; receiving, without requesting second code from the first user device, the second code from the first user device that supplements first code associated with at least one provider application to produce first updated code, wherein the first updated code adapts the at least one provider application to be able to facilitate the dialogue sequence between the first user device and the second user device, wherein: the second code comprises information that must be translated before it can be executed on a computer processor, and the first updated code adapts the at least one provider application during continuous operation; determining that the second user device satisfies one or more criteria associated with the dialogue sequence; and sending, without receiving a request for third code from the second user device, the third code to the second user device that facilitates the second portion of the dialogue sequence, wherein the third code comprises information that must be translated before it can be executed on a computer processor of the second user device.




Conclusion
5. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US Patent 7,251,595 to Yasuda et al. discloses generating a dialogue sequence that includes confirmation for the user for each information type and a dialogue sequence that does not carry out confirmation; a device for calculating the dialogue cost of each dialogue sequence; and a device for calculating the optimal dialogue cost for each of the information types.

6. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192